Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 29, 2017

The Court of Appeals hereby passes the following order:

A18D0060. LESTER SMITH v. THE STATE.

      Lester Smith was found guilty of malice murder and other crimes and was
sentenced to life imprisonment on the murder charge. The Supreme Court affirmed
his convictions on appeal. Smith v. State, 290 Ga. 768 (723 SE2d 915) (2012). Smith
later filed a motion to modify his sentence, which the trial court denied. He now
seeks discretionary review of that ruling in this Court.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (322 SE2d 711)
(1984) (directing this Court to transfer “all cases in which either a sentence of death
or of life imprisonment has been imposed upon conviction of murder”). Accordingly,
this application is hereby TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/29/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.